Citation Nr: 1601272	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic headaches associated with residuals of a traumatic brain injury (TBI), for the period prior to October 23, 2008.

2.  Entitlement to rating in excess of 10 percent for optic neuropathy associated with residuals of a TBI.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for posttraumatic headaches.

This case was initially before the Board in August 2007, at which time the appeal was remanded for additional development.  Then, in August 2009, the Board denied, in relevant part, the claim of entitlement to a rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2010, the Court and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the rating for posttraumatic headaches.

In May 2011, the Board remanded the claim for further development.  While on remand, the Appeals Management Center (AMC) granted an increased rating for the Veteran's posttraumatic headaches, assigning a 50 percent rating, effective October 29, 2008.  Accordingly, when the Board later remanded the appeal in November 2012, the Board recharacterized the issues to address the "staged" ratings for posttraumatic headaches pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in November 2012, the Board remanded for consideration of all possible residuals of an in-service traumatic brain injury (TBI) under the revised regulatory criteria.  In an April 2013 rating decision, the AMC granted service connection for additional residuals of memory loss and benign paroxysmal positional vertigo associated with residuals of a TBI, and assigned initial ratings for these disabilities effective January 7, 2013.  The April 2013 rating decision explained that "[t]his decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  This claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."  

In June 2013, the Board recognized that although the AMC had characterized the issues involving vertigo and memory loss as claims for "service connection," the manifestations of memory loss and vertigo were part and parcel of the underlying increased rating claim for residuals of a TBI.  Given this procedural development, the Board once again recharacterized the issues on appeal to adequately reflect the claim for a higher rating for all associated residuals of the in-service TBI throughout the entire appellate period.  The claim was remanded in June 2013 and December 2013 for additional development.  While on remand, the AMC granted a claim of entitlement to "service connection" for optic neuropathy in a June 2014 rating decision with a 10 percent disability rating, effective March 12, 2014.  In November 2014, the Board recognized the Veteran's optic neuropathy as part and parcel of the underlying increased rating claim for residuals of a TBI, and this issue was recharacterized to adequately reflect the claim for a higher rating for this residual throughout the entire appellate period.

In a November 2014 decision, the Board granted an earlier effective date of October 23, 2008 for the grant of a 50 percent rating for the Veteran's posttraumatic headaches.  The previously assigned 10 percent rating for posttraumatic headaches was left undisturbed for the period prior to October 23, 2008.  The issue of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014, and in excess of 10 percent thereafter, was remanded to the AMC for further development.  The Board additionally completed final adjudication of the other ascertainable residuals of the Veteran's TBI, to include resolution of the proper disability ratings for the Veteran's memory loss and benign paroxysmal positional vertigo.

The Veteran appealed the November 2014 Board decision to the Court.  In October 2015, the Court and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the 10 percent rating for posttraumatic headaches for the period prior to October 23, 2008.  The parties to the Joint Motion specified that they did not wish for the Court to disturb the remainder of the Board's November 2014 decision, to include the remand order, and requested that the Court dismiss the appeal as to all other claims addressed in the November 2014 Board decision.  See October 2015 Joint Motion, p. 1.  As such, in accordance with the Order of the Court, the issues of entitlement to higher ratings for vertigo and memory loss, and entitlement to a rating in excess of 50 percent for posttraumatic headaches from October 23, 2008, are no longer before the Board.  The issue of entitlement to a disability rating in excess of 10 percent for posttraumatic headaches prior to October 23, 2008, was remanded to the Board.

After the AMC completed the Board's requested development concerning the issue of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014, and in excess of 10 percent thereafter, the AMC granted a 10 percent rating for optic neuropathy effective April 16, 1981-the date after the Veteran's discharge from active duty, and the effective date of the original grant of service connection for posttraumatic headaches associated with residuals of a TBI.  See March 2015 AMC decision.  This rating decision explained that "[t]his decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  The claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."  As the Veteran has not indicated his satisfaction, the issue of entitlement to a rating in excess of 10 percent for optic neuropathy associated with a TBI has returned to the Board for final adjudication.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a February 2015 rating decision, a TDIU was granted effective October 24, 2014-the date VA received a VA form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) from the Veteran.  Notably, the Veteran has not submitted a notice of disagreement concerning the effective date for the award of the TDIU.  As discussed by the Board in the November 2014 Board decision, the record does not reflect that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to that time.  While the Veteran left his job in 2013 for medical reasons, he has explicitly asserted that he resigned from his job due to stress and his mental health problems.  See July 2013 VA psychiatric treatment record.  The Veteran's mental health symptoms have been determined to be unassociated with his TBI.  See January 2013 VA mental health examination.  Accordingly, the Board concludes that it does not currently have jurisdiction over the matter of TDIU prior to October 24, 2014, as it has not been raised by either the Veteran or the record.

As a final preliminary matter, the Veteran indicated in his May 2004 substantive appeal that he wanted a hearing at a local VA office before a member of the Board.  However, in a signed June 2004 statement, the Veteran expressly withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to rating in excess of 10 percent for optic neuropathy associated with residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the period prior to October 23, 2008, the Veteran's posttraumatic headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; the assigned 50 percent rating is the maximum rating authorized under Diagnostic Code 8100.



CONCLUSIONS OF LAW

For the period prior to October 23, 2008, the criteria for a disability rating of 50 percent for posttraumatic headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

In an August 2002 letter, the RO provided pre-rating notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for headaches, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  A June 2013 letter provided post-rating notice to the Veteran explaining what information and evidence was needed to substantiate the claims for TBI residuals, and contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  After the June 2013 letter and after the Veteran responded and further development was completed, the issues were readjudicated in October 2013 and June 2014 Supplemental Statements of the Case.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (providing the Veteran with VCAA-compliant notice prior to a readjudication cures any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.

All relevant evidence necessary for equitable resolution of the Veteran's claims has also been identified and obtained.  The evidence of record includes numerous VA and private outpatient treatment records, October 2008, September 2009, June 2011, and January 2013 reports of VA examinations, and statements from the Veteran and his representative.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his residuals of his TBI in October 2008, June 2011, and January 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The case was remanded in November 2007, May 2011, November 2012, and June 2013 to provide adequate notice, provide the Veteran with examinations, and obtain records.  The Veteran was afforded adequate notice (as discussed above) and VA examinations in accordance with the remand instructions.  Records identified by the Veteran were also obtained by the AOJ as directed.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings

A.  General Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

B.  Posttraumatic Headaches

Historically, the Veteran was originally granted entitlement to service connection for headaches as a residual of a head contusion in a June 1981 rating decision, where a 10 percent rating was assigned.  In October 1988, May 1995, and September 1998, the RO denied increased ratings for this disability.  The Veteran filed his current claim in July 2002.  The RO denied the Veteran's claim in an April 2003 rating decision, and this appeal followed.  

The Veteran's posttraumatic headaches have been evaluated as 10 percent disabling (prior to October 29, 2008) under 38 C.F.R. § 4.130, Diagnostic Code 9304-8045 (2008) (rating "dementia due to head trauma") and 50 percent disabling (on and from October 29, 2008) under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014) (rating "migraines").  As outlined in the introduction, only the rating for the time period prior to October 23, 2008 remains for consideration at this time.

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

In the prior November 2014 Board decision, the Board found that the Veteran had been rated at the highest rating possible, under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, as he demonstrated purely subjective complaints of headaches recognized as symptomatic of brain trauma without a diagnosis of multi-infarct dementia.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  See also October 2008 negative noncontrast MRI of the brain (indicating no objective neurological involvement).  In the October 2015 Joint Motion, the parties noted that an October 29, 2008 VA medical opinion described the Veteran's headaches as "migraine headaches," and a prior August 2009 Board decision found that Diagnostic Code 8100 was "potentially applicable."  As such, the parties to the October 2015 Joint Motion asked the Board to consider whether the Veteran's headache disability can be rated under Diagnostic Code 8100 for the period prior to October 23, 2008.  Butts v. Brown, 5 Vet.App. 532, 537-40 (1993) (the Board must adequately explain its decision regarding which diagnostic code to apply).

Migraines (to include, by analogy, headaches) are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest rating available under this Diagnostic Code.

In July 2002, the Veteran described his headaches as requiring rest and avoidance of light.  He stated that he worked a night shift because being in the bright sun triggers headaches.  In October 2002, he reported that he had not sought formal medical treatment for his headaches, but rather endured the headaches due to the prohibitive cost of medication and treatment.  He again stated that the headaches are triggered by bright light, and that his mood changes and he must be left alone to rest until the headache passes.  In his June 2003 notice of disagreement, the Veteran added that he has light sensitivity, loss of short term memory and mood swings associated with his headaches.

On October 29, 2008 VA examination, the Veteran was found to have weekly migraine headaches over the last 12 months, with "less than half of the attacks [being] prostrating."  In a subsequent, June 2011, VA examination report, the examiner clarified that this meant that the Veteran had prostrating attacks approximately twice per week.  Based on this statement, the RO increased the Veteran's evaluation for posttraumatic headaches to 50 percent.

The aforementioned evidence suggests that the Veteran suffered from prostrating headaches twice a week for the period prior to October 23, 2008; as such, the Board finds that a 50 percent rating under Diagnostic Code 8100 is warranted for the period of appeal prior to October 23, 2008.  The Board further notes that this is the maximum schedular rating available under Diagnostic Code 8100.  

The Board has considered other potentially applicable diagnostic codes. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence does not reflect that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma.  The Veteran has reported no change in his cognition and no abnormalities associated with his cognition were found on examination in October 2008.  Accordingly, DC 9304 cannot serve as a basis for an increased rating in this particular case.  38 C.F.R. § 4.130, DC 9304.  There is no evidence of convulsive tics, paramyoclonus multiplex, Sydenham's or Huntington's Chorea, or neuritis, neuralgia, or paralysis of any of the cranial nerves. See 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8103-8106, 8205, 8207, 8209-8212, 8305, 8307, 8309-8312, 8405, 8407, 8409-8412 (2008).  Accordingly, an increased evaluation for headaches is not warranted under alternative diagnostic codes.

III.  Extra-schedular and staged rating considerations

The Board has also considered whether any further staged rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's symptoms have been consistent for the period that the Board has assigned.  Accordingly, additional staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2014).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's headache symptoms consist of pain and sensitivity to light, requiring the Veteran to change his work schedule.  The rating criteria for headaches contemplate characteristic prostrating attacks, which include such symptomatology, as well as economic inadaptability.  Thus, the rating criteria prior to October 23, 2008 and thereafter reasonably describe the Veteran's disabilities.  In short, there is no indication in the record that the average industrial impairment from the Veteran's headaches would be in excess of that contemplated by the ratings assigned for the rating periods on appeal; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 50 percent rating for posttraumatic headaches associated with residuals of a TBI, for the period prior to October 23, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Veteran's claim has been pending for over 13 years.  This lengthy period cannot be satisfactory to any of the parties involved.  However, in light of recent adjudicatory actions, an additional remand is required to ensure that the Veteran's optical neuropathy disability is rated properly for the entire period on appeal.

As noted above, the Veteran filed his initial claim for an increased rating for residuals of a head contusion in July 2002.  During the course of claim development, the AMC granted a claim of entitlement to "service connection" for optic neuropathy as a residual of a TBI in a June 2014 rating decision with a 10 percent disability rating, effective March 12, 2014.  In November 2014, the Board recognized the Veteran's optic neuropathy as part and parcel of the underlying increased rating claim for residuals of a TBI, and this issue was recharacterized to adequately reflect the claim for a higher rating for this residual throughout the entire appellate period.  The issue was subsequently remanded for additional development.

After the AMC completed the Board's requested development concerning the issue of entitlement to a separate, compensable rating for optic neuropathy associated with residuals of a TBI, for the period prior to March 12, 2014, and in excess of 10 percent thereafter, the AMC granted a 10 percent rating for optic neuropathy effective April 16, 1981-the date after the Veteran's discharge from active duty, and the effective date of the original grant of service connection for posttraumatic headaches associated with residuals of a TBI.  See March 2015 AMC decision.  

Because the appeal involves disagreement with the initial rating assigned for optic neuropathy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As the AMC has assigned an effective date of April 16, 1981, the present appeal must consider the appropriate rating for the Veteran's optic neuropathy from April 16, 1981, through the present.

The medical evidence in this case is extremely limited.  It appears that the earliest VA compensation and pension examination available that was specific to the Veteran's eyes was conducted in 2009.  The Board finds a retrospective medical opinion addressing the Veteran's vision symptoms would be helpful in determining the appropriate disability ratings for the period on appeal prior to 2009.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The retrospective opinion must consider the period beginning April 16, 1981 (the effective date of service connection), and prior to September 23, 2009 (the date of the earliest VA compensation and pension examination specific to the Veteran's eyes).

The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's vision disorder with certainty.  However, in the retrospective opinion, the physician must ensure that if he or she resorts to speculation, the reason for speculation is thoroughly explained.  Additionally, the retrospective medical opinion must be reviewed by the RO to ensure that it complies with the below remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must obtain all outstanding VA treatment records.

Any records obtained must be associated with the Veteran's electronic claims file.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  Following completion of the above development, an appropriate VA examiner must provide a retrospective medical opinion as to the nature and severity of the Veteran's optic neuropathy dating from April 16, 1981, through the present.  The entire claims file should be made available to and be reviewed by the clinician.  The examiner is requested to address whether the Veteran's optic neuropathy symptoms have been static or dynamic; if dynamic, the examiner is requested to (as best he or she can) identify the dates at which the symptoms increased in severity.  

The Board acknowledges that it may not be possible for the examiner to offer the requested opinion.  However, if the physician is unable to offer the above-requested opinions, or cannot do so without speculation, that fact must be so stated and an explanation must be provided as to why.

3.  The retrospective medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  Specifically, as explained above, if the examiner is unable to provide an opinion or cannot do so without resorting to speculation, the examiner should explain why.  If the retrospective medical opinion is found to be deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


